Citation Nr: 1547688	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-35 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

2. Whether new and material evidence has been received to reopen a claim for service connection for chronic right knee strain.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for migraine headaches, to include as secondary to tinnitus. 

5. Entitlement to service connection for chronic right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to May 2004 and from November 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2011 and February 2102 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for migraine headaches and chronic right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2008 rating decision denied the claims of entitlement to service connection for migraine headaches and a right knee disability, no new and material evidence was received within one year of that decision, and the Veteran did not appeal. 
2. Evidence received since the November 2008 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for migraine headaches and a right knee disability. 

3. Resolving all reasonable doubt in the Veteran's favor, his tinnitus is a result of active duty military service.


CONCLUSIONS OF LAW

1. The November 2008 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for chronic right knee strain, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the Veteran's claims to reopen previously denied claims seeking service connection for migraine headaches and chronic right knee strain and entitlement to service connection for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II. New and Material Evidence

A November 2008 rating decision denied claims of entitlement to service connection for migraine headaches and a right knee disability.  The migraine headache claim was denied due to lack of a current disability , and the claim for service connection for a right knee disability was denied because there was no evidence that a preexisting disability had been permanently aggravated by service.  The Veteran did not appeal the decision, no new and material evidence was received within one year of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in November 2008 consisted of the Veteran's service treatment and personnel records and VA treatment notes.  Since that time, additional VA and private treatment notes have been received, as well as lay statements including the Veteran's testimony at the August 2015.  At the hearing, the Veteran described chronic recurring symptomatology regarding his headaches, which addresses the missing element of a current disability for which service connection may be considered.  He also testified that his right knee was not symptomatic and that he had had no right knee disability at service entrance and that the symptoms he had in service had been present since that time. This evidence is material in that it suggests that that the Veteran's current right knee disability was manifest in and impacted by his military service, which addresses the missing element of that claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a right knee disability and migraine headaches has been received, and the claims to this extent only, are granted.

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran contends that he suffers from tinnitus as a result of exposure to noise as a lead driver and during mortar attacks.  Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  His tinnitus was also documented by June 2011 and November 2011 VA examiners.  Therefore, the Board concludes that the Veteran has a current disability of tinnitus.

With respect to whether there is a relationship between the Veteran's tinnitus and his military service, the Board finds that the evidence is in equipoise.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The November 2011 VA examiner opined that the Veteran's tinnitus is less likely as not due to his military service because his DD Forms 214 show that he served as an Information Systems Operator and not as a driver or mechanic.  The examiner also noted that service records were insufficient to confirm or deny the presence of tinnitus at discharge.  Therefore, she found that the Veteran's tinnitus is less likely as not related to the Veteran's claimed military noise exposure.  

However, both at his November 2011 VA examination and at his August 2015 hearing, the Veteran asserted that he first noticed ringing in his ears in service.  The Veteran is competent to describe his tinnitus as well as other facts and circumstances of which he has first-hand knowledge, such as his noise exposure, duties in service, and mortar attacks.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258   (2015). Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board finds the Veteran's statements regarding continuity of symptomatology since service to be credible.  Consequently, the Board determines that the November 2011 VA examiner's opinion and the Veteran's assertions are at lease in equipoise, and service connection for tinnitus is granted.  


ORDER

New and material evidence having been received, the claim for service connection for migraine headaches is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board determines that the migraine headache and right knee service connection claims should be remanded for further development.  The Veteran was afforded VA examinations in June 2011 for each of these disabilities.  The June 2011 headache examiner did not offer an opinion as to whether the Veteran's headaches are a result of his service-connected tinnitus.  The June 2011 knee examiner opined that there was an absence of compelling evidence that military service aggravated the Veteran's right knee condition beyond its natural progression.  However, the examiner appears to have equated a pre-service injury with a preexisting disability.  The Veteran is presumed sound upon entrance into service unless a disability was noted at service entrance.  Thus, an opinion is required as to whether the Veteran's right knee disability clearly and unmistakably preexisted service, clearly and unmistakably was not aggravated by service and, if not, whether the current right knee disability is a result of military service on a direct basis. 

In addition, the record reflects that the Veteran receives VA treatment on a regular basis, but the most recent VA treatment notes are dated in July 2014.  Therefore, all VA treatment notes dated from July 2014 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from July 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the etiology of his migraine headaches.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches began in service, were caused by service, or are otherwise related to service?

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches are either caused or aggravated beyond their natural progression by any service-connected disabilities, alone or in combination, including his service-connected tinnitus?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

 A complete rationale for any opinion offered must be provided.

3. Schedule the Veteran for the appropriate VA examination to assess the etiology of his right knee disability.  The claims file must be made available for review by the examiner, and the examination report must reflect that such review occurred. All pertinent symptomatology and findings must be reported in detail. Upon review of the claims file, the examiner should respond to the following:

Does the evidence clearly and unmistakably establish that the Veteran's right knee disability preexisted service? If so, was it clearly and unmistakably not aggravated by service? In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The examiner is further advised that the fact that the Veteran sustained an injury to the right knee prior to service does not alone establish that the Veteran had a disability of the right knee at service entrance.   If the examiner finds that the Veteran had a disability of the right knee, the examiner must describe the manifestations of that disability. 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened. Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's right knee disability preexisted service or finds that the Veteran's right knee disability was not clearly and unmistakably not aggravated by service, he or she should also provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service?  Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


